956 F.2d 271
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Thomas Ray MATHES, also known as Thomas Ray Mathis,Defendant-Appellant.
No. 91-5816.
United States Court of Appeals, Sixth Circuit.
Feb. 26, 1992.

Before KEITH and SILER, Circuit Judges, and WELLFORD, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Thomas Ray Mathes pleaded guilty to the offense of being a felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1).   The district court sentenced Mathes to a 40 month term of imprisonment and this appeal followed.   The parties have briefed the issues and have agreed to waive oral argument.


3
Upon consideration, we affirm the district court's judgment.   The court enhanced Mathes's base offense by three levels pursuant to U.S.S.G. § 3A1.2(b), finding that Mathes had knowingly assaulted a law enforcement officer in a manner creating a substantial risk of serious injury in the course of the underlying felony.   We must defer to a sentencing court's findings of fact unless clearly erroneous.  18 U.S.C. § 3742(e).   We have examined the record and conclude that there is sufficient evidence for the trial court to have properly concluded that Mathes's conduct during the underlying arrest amounted to an assault under U.S.S.G. § 3A1.2(b).


4
Accordingly, the district court's judgment is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.